Citation Nr: 1437611	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-42 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left eye disorder, claimed as floaters. 

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

3.  Entitlement to an initial compensable disability rating for residuals of excision, carpal boss, dorsum right hand and fracture, long finger. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March, August, and November 2008, issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Nashville, Tennessee.  
 
In April 2011, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript is associated with the claims file.  This case was remanded in December 2011 for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Subsequent to the remand, service connection was granted for hemorrhoids.  See December 2012 rating decision.  Therefore, this issue is no longer on appeal.

In a May 2013 rating decision, the RO denied a claim for increased rating for a right knee disability.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case (SOC) in March 2014.  The Veteran did not perfect an appeal as to that claim and it is not before the Board. 

The issue of entitlement to service connection for a left eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT 

1.  Bilateral hearing loss was manifested by no more than auditory acuity level I in each ear.  

2.  The scars associated with the Veteran's residuals of an excision, dorsum right hand fracture are not tender or unstable, are not deep and nonlinear with a size exceeding 6 square inches, and are not superficial and nonlinear with a size of 144 square inches or more.
 
3.  The Veteran's residuals of a fracture, right long finger do not limit motion of the right long finger to a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and do not limit extension by more than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing have not been met. 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2013).

2.  The criteria for a compensable initial evaluation for residuals of excision, carpal boss, dorsum right hand and fracture, long finger have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5229, 7802-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.   VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations, most recently in December 2013 and March 2012.  The VA examinations are sufficient, as the examiners considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

A.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently rated as noncompensable.  The Veteran contends that he is entitled to a higher disability rating because he has a hearing aid in his left ear and his records show moderate noise-induced hearing loss.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's bilateral hearing loss does not meet the criteria for an exceptional pattern.

During a June 2007 VA examination, the Veteran reported that his hearing loss has gradually progressed to the point of needing a hearing aid.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 10, 15, 15 and 55 decibels in the right ear, and 15, 25, 45 and 45 decibels in the left ear.  The puretone threshold average was 24 decibels in the right ear and 32 decibels in the left ear.  Speech discrimination scores were 100 percent in each ear.  These recorded scores correlate to auditory acuity level I in each ear under Table VI, and a noncompensable disability rating according to Table VII.  

During his April 2011 Board hearing, the Veteran reported that he has trouble hearing in a large group setting.  The Veteran also reported that he never uses his left ear on the telephone and that he has to turn the television up to hear it.  

VA treatment records dated May 2011 note that the Veteran has mild to moderate hearing loss.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 10, 15, 15 and 50 decibels in the right ear, and 15, 30, 55 and 45 decibels in the left ear.  However, speech discrimination scores were not recorded the test results cannot be used to determine the appropriate disability rating.  

During a January 2012 VA examination, the Veteran reported that his hearing loss has gradually progressed to the point of needing a hearing aid.  On examination, puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz, respectively were 10, 20, 25 and 60 decibels in the right ear, and 20, 30, 60 and 60 decibels in the left ear.  The puretone threshold average was 29 decibels in the right ear and 42 decibels in the left ear.  Speech discrimination scores were 98 percent in the right ear and 94 percent in the left ear.  These recorded scores correlate to auditory acuity level I in each ear under Table VI, and a noncompensable disability rating according to Table VII.  The examiner noted that the Veteran's hearing loss had "significant effects" on his occupation.  The Veteran reported difficulty hearing in meetings and that he had to be moved to a private office because he could not hear in competing noise.  He also reported he had difficult hearing in "back ground, with TV and telephone."  

Considering all applicable audiometric data of record during the appellate time frame, the Veteran's hearing loss is no worse than auditory acuity level I in the right ear and auditory acuity level IV in the left ear, which corresponds to a noncompensable disability rating under Table VII.  

The Board has also considered the Veteran's statements regarding the severity of his hearing impairment, which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of a compensable schedular. 

An audiologist must provide a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The January 2012 VA examiner specifically noted the effects.  

B.  Residuals of a Right Hand Fracture

The Veteran's service-connected residuals of excision, carpal boss, dorsum right hand and fracture, long finger residuals of a right hand fracture have been assigned a noncompensable disability rating under Diagnostic Code 7802.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear are assigned a 10 percent disability rating if the scar covers an area or areas of 144 square inches (929 sq. cm.) or greater.  

In the rating action on appeal, the RO noted that service treatment records show the Veteran had a bony protuberance excised from the back of the right hand on the proximal second metacarpal.  

During a June 2007 VA examination, the Veteran reported that he has had a history of hand pain of 5 years.  The Veteran reported having tingling, numbness, weakness and pain in his hand.  The Veteran reported having intermittent symptoms, as often as 2 to 3 times per day, with each occurrence lasting hours.  The examiner noted that numbness and pain occasionally make daily function with the right hand impossible.  On examination, the examiner noted that the Veteran has a level scar at the dorsum of the right hand overlying the proximal second metacarpal area.  The scar measured about 2 cm by 1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  

The right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers and was as follows: index finger, 0 cm; long finger, 0 cm; ring finger, 0 cm; little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the tip of the fingers and was as follows: index finger, 0 cm; long finger, 0 cm; ring finger, 0 cm; little finger 0 cm.  Right hand strength was within normal limits.  Range of motion for the long finger was as follows: DIP flexion to 70 degrees; PIP flexion to 110 degrees and MP flexion to 90 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner diagnosed the Veteran with status post right hand third finger fracture.  The examiner noted decreased sensation in the 2nd and 3rd fingers on the right hand.  There was no motor dysfunction.  

In a March 2009 statement, the Veteran reported that his right hand is deformed and that he has numbness, loss of dexterity, and pain in his hand.  The Veteran also argued that his hand condition contributes to right hand arthritis and that he is entitled to a 10 percent disability rating.  In his October 2009 Substantive Appeal, the Veteran stated that the June 2007 examiner "out-right lied about no noticeable deformity."  The Veteran also stated that extensive use of his right hand causes numbness and stiffness in his fingers.  

VA treatment records dated July 2010 note that the Veteran had a small lump on his right hand that recently started bothering him.  The Veteran denied any trauma.  In October 2010, the Veteran underwent a ganglion cyst excision.  In January 2011, the Veteran reported using his hand normally and reported that he did not have any numbness or tingling.  The doctor noted that the surgical incision healed well and that there was no tenderness and no discernible mass.  The Veteran's wrist and fingers had full flexion and extension.  The doctor diagnosed the Veteran with status post right dorsal wrist ganglion cyst excision doing well.  

During his April 2011 Board hearing, the Veteran reported that he has been wearing a brace since 2004 that helps.  The Veteran reported that if he is doing a lot of pushups or if he is working on a computer, his hand will go numb and hurt.  The Veteran reported that he had surgery on his right hand in September 2010.  

VA treatment records dated November 2011 note that the Veteran developed a ganglion cyst after a turnbuckle gave way under stress and slapped him on the dorsal surface of his right hand.  The doctor noted that the Veteran has had several repairs for his ganglion cyst.  

During a January 2012 VA examination, the examiner noted that the Veteran has a diagnosis of ganglion cyst and small avulsion fractures, mid-finger phalanxes for his right hand and fingers.  The Veteran denied having any current problems with his hand or finger.  The Veteran reported that his pain becomes severe two to three times a month, but that he does not stop working because of his pain.  There was no limitation of motion or evidence of painful motion for any fingers or thumb.  There was no gap between the thumb pad and the fingers.  The Veteran did not have any functional loss or impairment of the fingers or thumbs.  The Veteran did not have any additional limitation in range of motion of any of his fingers or thumbs following repetitive use testing.  There was no tenderness or pain to palpation for joints or soft tissue.  The examiner noted a scar, but noted that it was not painful and/or unstable and it did not have a total area of greater than 39 square centimeters.  The examiner noted that a physical examination and x-rays of the right hand and long finger were normal.  The examiner noted that the Veteran had a very cosmetic scar in the carpal region.  The examiner noted that x-rays were normal except for a small lucency in the carpus.  The examiner noted no sign of recurrence of the ganglion cyst.  

In May 2012, the Veteran complained of hand pain.  A bilateral hand examination was normal.  In May 2013, the Veteran complained of right wrist pain.  Range of motion and hand grip were normal.  The doctor noted that the Veteran had a ganglion cyst excised.  X-rays were normal except for the cyst.  

Based on the evidence of record, the Board finds that a compensable rating is not warranted for residuals of a right hand fracture.  While the Veteran has scarring on his right hand, the evidence of record does not show that the Veteran has a deep nonlinear scar that covers an area or areas of at least 6 square inches to warrant a compensable rating under Diagnostic Code 7801.  Specifically, the June 2007 examiner noted that the Veteran's scar measured 2 cm by 1 cm and the January 2012 examiner noted that the Veteran has a cosmetic scar.  In addition, the Veteran is not entitled to a compensable rating under Diagnostic Code 7802, as the evidence of record does not show that the Veteran's scar covers an area of 144 square inches or more.  The evidence of record also does not show that the Veteran's scar is unstable or painful to warrant a compensable rating under Diagnostic Code 7804.  

The Board notes that under Diagnostic Code 7805, a scar is to be evaluated based on limitation of function of the affected part.  In this case, the Veteran's long finger is the affected part.  Therefore, the Board has also considered a disability rating based on limitation of motion under Diagnostic Code 5229.  Under Diagnostic Code 5229, a noncompensable rating is assigned for limitation of motion of the index or long finger when there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent evaluation is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension is limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A note indicates for digits II through V, the MP has a range of zero to 90 degrees of flexion, the PIP has a range of zero to 100 degrees of flexion, and the DIP has a range of zero to 70 or 80 degrees of flexion.  

In this case, as motion is not limited to a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; extension limited by more than 30 degrees, a compensable evaluation is not warranted under Diagnostic Code 5229.  Specifically, the June 2007 examiner noted that the Veteran's right fingertips could approximate the proximal transverse crease of the palm and range of motion of the right long finger was as follows: DIP flexion to 70 degrees; PIP flexion to 110 degrees and MP flexion to 90 degrees.  And the January 2012 examiner found no limitation of motion or evidence of painful motion for any fingers or thumb and there was no gap between the thumb pad and the fingers.  The examiner also noted that the Veteran did not have any functional loss or impairment of the fingers or thumbs.  

The Board also notes that in evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Here the June 2007 and January 2012 examiners noted that the Veteran's right long finger range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  While the June 2007 noted that numbness and pain occasionally makes use of the right hand impossible, the January 2012 examiner found that the Veteran did not have any functional loss or impairment of the fingers or thumbs.  The Board also acknowledges that the Veteran believes that his right hand condition contributes to arthritis; however, x-rays in May 2012 did not show arthritis of the right hand.  Considering the evidence of record, the Board finds that the Veteran's disability picture does not more closely approximate the criteria for a 10 percent disability rating.  

The Veteran has argued that he should receive a 10 percent disability rating because he sustained his injury in combat and he has numbness and pain in his right hand and fingers.  The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his right hand disability according to the appropriate diagnostic codes.  That involves specialized knowledge or training that the Veteran has not been shown to possess.  In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his right hand condition.  

III.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's bilateral hearing disability, right hand disability and right knee disability (mainly difficulty hearing and understanding speech; limitation in range of motion and painful motion) are contemplated by the applicable rating criteria.  The Veteran's main complaints are reduced hearing acuity, reduced range of motion and pain, which are precisely what is contemplated in the rating assigned.  The January 2012 VA examiner specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 455.  As the schedular criteria for his service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the record contains no evidence of unemployability due to the Veteran's service-connected bilateral hearing loss, right hand condition or right knee condition and further consideration of TDIU is not warranted.

As a preponderance of the evidence is against the Veteran's claims, his appeal for a compensable rating prior for bilateral hearing loss and residuals of a right hand fracture and his appeal for an increased disability rating for his right knee condition must be denied without application of the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  

Entitlement to an initial compensable disability rating for residuals of excision, carpal boss, dorsum right hand and fracture, long finger residuals of a right hand fracture is denied.

REMAND

Although the Veteran was afforded VA examinations for his left eye condition in June 2007 and January 2012, the opinions provided are inadequate.  The June 2007 examiner provided no diagnosis based on no in-service injury and the January 2012 VA examiner did not provide an opinion on whether the Veteran's vitreal retinal traction or his retinal defect/chorioretinal atrophy of the left eye is related to an in-service injury.  Specifically, the Veteran reported during his April 2011 Board hearing that he suffered trauma to his left eye during service, specifically during hand-to-hand combat as a Ranger.  On remand, the AOJ should obtain an opinion on whether the Veteran's vitreal retinal traction or his retinal defect/chorioretinal atrophy of the left eye is related to his in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any left eye condition.  The claims folder should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left eye condition is related to service.  

A complete rationale should be provided for all opinions offered.  The examiner should address the Veteran's report that he has had left eye flashes or floaters since service and that he suffered trauma to his left eye during hand-to-hand combat as a Ranger.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


